Citation Nr: 0919941	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  05-18 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from July 1968 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Salt Lake City, Utah, which denied, in pertinent 
part, the Veteran's claim of entitlement to a TDIU.  This 
decision was issued to the Veteran and his service 
representative in  March 2005.  

In June 2007, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) with a history of generalized anxiety 
disorder and panic disorder with agoraphobia, evaluated as 
70 percent disabling.

3.  The Veteran's service-connected PTSD alone precludes him 
from securing and maintaining gainful employment.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in December 2004, February 2005, and 
September 2007, VA notified the Veteran of the information 
and evidence needed to substantiate and complete his TDIU 
claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  These letters 
informed the Veteran to submit medical evidence showing that 
he was totally disabled as a result of his service-connected 
disabilities and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the Veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
supports granting entitlement to a TDIU.  Thus, any failure 
to notify and/or develop these claims under the VCAA cannot 
be considered prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has 
had the opportunity to submit additional argument and 
evidence and to participate meaningfully in the adjudication 
process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Additional notice of the five elements of a service-
connection claim was provided in the September 2007 VCAA 
notice letter, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the appellant of his rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the Veteran's TDIU claim is being granted in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the Veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Pursuant to the Board's June 2007 remand, the Veteran was 
provided with a VA examination, to include a medical opinion, 
concerning the alleged impact of the Veteran's service-
connected PTSD on his employability.  Thus, additional 
medical opinions are unnecessary.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he is entitled to a TDIU because 
his service-connected PTSD alone precludes him from securing 
or maintaining gainful employment.

The Veteran's service-connected PTSD is evaluated currently 
as 70 percent disabling under 38 C.F.R. § 4.130, DC 9400-
9411, effective October 14, 2004.  The Veteran's current 
combined disability rating for compensation is 70 percent, 
effective October 14, 2004.  See 38 C.F.R. § 4.25 (2008).

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  
Where a Veteran is unemployable by reason of his or her 
service-connected disabilities, but they fail to meet the 
percentage standards set forth in § 4.16(a), TDIU claims 
should be submitted to the Director, C&P Service, for 
extraschedular consideration.  38 C.F.R. § 4.16(b).  The 
Board is precluded from assigning a TDIU rating on an 
extraschedular basis in the first instance.  Instead, the 
Board must refer any claim that meets the criteria for 
referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual pt. III, subpart IV, ch. 6, 
sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director, C&P 
Service, for completion of the third step-a determination of 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.

The medical evidence shows that, on VA examination in 
November 2004, the Veteran's complaints included nightmares 
and poor sleep.  It was noted that the Veteran had been 
diagnosed previously as having generalized anxiety disorder 
and panic disorder with agoraphobia.  The Veteran described 
in-service stressors from his service in Vietnam.  He also 
reported that he did not socialize, did not participate in 
activities, and did not have any close friends.  The Veteran 
stated that, because he had poor sleep at night, he 
frequently was tired and napped during the day.  "This 
contributed to his being fired from a job of two years, which 
he lost approximately two months ago.  He also lost a job 
because he was not doing paperwork."  He also stated that he 
had found "some part-time work putting up aluminum siding."  
He reported that he had held 15 jobs since returning from 
Vietnam.  He had been married twice, his children were afraid 
of him, and his grandchildren were petrified of him.  "The 
Veteran continues to experience anxiety on a chronic basis 
and panic attacks almost daily.  There are times when he is 
to[o] stressed at work to continue working and he will 
leave."  He also reported that he had lost his home 6 months 
earlier.  The Veteran reported further that he felt anxious 
and nervous "within an hour of getting up" and, after work, 
he goes straight home "and wants to be alone."  He denied 
any hobbies at present, although he reported that he had gone 
fishing in the past.  Mental status examination of the 
Veteran showed good hygiene although "he had not shave for a 
couple of days," clothing was clean except for muddy knees 
from work, no evidence of a thought disorder, intermittently 
present homicidal ideation, and occasional fleeting visual 
hallucinations and flashbacks.  The Veteran's Global 
Assessment of Functioning (GAF) score was 48, indicative of 
serious symptoms or serious impairment in social, 
occupational, or school functioning.  The diagnoses included 
chronic severe PTSD with depressive features and marked 
anxiety with panic attacks.

In statements on a November 2004 VA Form 21-4138, the Veteran 
reported that he had to nap and could not stay awake during 
the day because of nightmares that he experienced at night.  
He also stated that, at his most recent job, he had been 
sleeping on the job and was caught doing so.

In December 2004, the Veteran provided certain of his 
employment records dated in 1992 from an employer who had 
gone out of business in 1995.  A review of these records 
shows that, in 1992, the Veteran began having problems 
retaining information about his job at work "and found he 
could not retain things that he knew he had previously 
learned."  The Veteran ultimately was reassigned to a 
different work site after his employer learned that he was 
unable to handle stressful situations.

A review of multiple VA Form 21-4192's submitted by the 
Veteran in February 2005 show that he was employed as a 
maintenance mechanic supervisor between October 2002 and 
October 2004.  His former employer stated that the Veteran 
"could not concentrate or remember how to repair machines, 
did not finish paperwork, or do tasks required.  [The 
Veteran] forged some papers to show things that weren't true.  
[He was] caught sleeping [and] had to leave to go home or to 
sleep in car.  [He] could not perform tasks from memory."  

On VA examination in October 2008, the Veteran's complaints 
included flashbacks to events which occurred while he was on 
active service in Vietnam, avoidance and arousal symptoms, 
mood problems, and sleep disturbance.  The VA examiner 
reviewed the Veteran's claims file, including his service 
treatment records.  The Veteran reported that his flashbacks 
occurred once or twice a week.  He also reported that he 
experienced intrusive thoughts "25% of the day."  He 
reported further that his current marriage was "rocky" and 
he tried to say away from home.  He stated that his sleep was 
"interrupted by multiple awakenings and he generally gets 
two to fours a night."  The Veteran stated that he currently 
was working from 7 a.m. to 5 p.m. every day delivering 
packages for DHL.  

Mental status examination of the Veteran showed he was 
dressed in work clothing, unshaven, full orientation, normal 
speech in rate and rhythm, intact memory, linear and goal-
directed thoughts, unremarkable thought content, not suicidal 
or homicidal, and not psychotic.  The Veteran's GAF score was 
48.  The VA examiner opined that the Veteran "has had 
difficulty sustaining work due to his agitation and anxiety.  
He has moved frequently, quit jobs, and had conflicts.  He 
would do much better at work if he would have treatment."  
The VA examiner also opined that "with treatment, [the 
Veteran's] employability would increase.  His choice of not 
engaging treatment makes him less employable."  The 
assessment included PTSD and mood disorder not otherwise 
specified.

In an April 2009 statement, the Veteran stated that his PTSD 
had worsened "to a point where I find it impossible to leave 
the house and cannot hold a job."  He also stated, "  I had 
a job as a security guard for a short time at night and my 
depression and anxiety got so bad I had to quit that job."  
The Veteran stated further that he had taken a job as a 
security guard because he was about to be let go from his 
prior job with ABX AIR.  "My depression is so bad I feel the 
need to sleep during the day and cannot do the job I was 
hired to do."  The Veteran attached an undated letter from 
M.L., Hub Manager, Salt Lake City, ABX AIR, in which he was 
notified of his "poor performance at work."  The Veteran 
was notified that he was "not completing all the work orders 
that you are given to accomplish in a day.  And there are 
days when you do not finish even one work order."  His 
paperwork was "at least" 3 months behind.  He also had 
"left work at least three times in two weeks without 
informing anyone that you are leaving.  The supervisors have 
written you up for sleeping on your lunch hour" for more 
than 2 hours at a time.  The Veteran also had been 
"combative to the other employees and some of the sort 
workers have told me that they are afraid to ask you to do 
anything."  The Veteran was warned officially that "if this 
continues I will have no choice but to terminate your 
employment."  

The Board finds that the preponderance of the evidence 
supports granting entitlement to TDIU on a schedular basis.  
As noted elsewhere, service connection is in effect for PTSD 
with a history of generalized anxiety disorder and panic 
disorder with agoraphobia, evaluated as 70 percent disabling.  
This meets the schedular criteria for entitlement to a TDIU.  
See 38 C.F.R. § 4.16(a).  The objective evidence also 
indicates that the Veteran's service-connected PTSD alone 
precludes him from securing or maintaining substantially 
gainful employment.  On VA examination in November 2004, the 
Veteran reported that his poor sleep at night frequently made 
him tired and napping during the day.  "This contributed to 
his being fired from a job of two years, which he lost 
approximately two months ago.  He also lost a job because he 
was not doing paperwork."  The Veteran also reported that he 
had held 15 jobs since returning from Vietnam.  The VA 
examiner noted that the Veteran often left work because he 
became too stressed.  Reports from several of the Veteran's 
employers corroborate what he reported to his VA examiners 
about his poor work performance.  In February 2005, a former 
employer stated that, while the Veteran was employed as a 
maintenance mechanic supervisor between October 2002 and 
October 2004, he "could not concentrate or remember how to 
repair machines, did not finish paperwork, or do tasks 
required.  [The Veteran] forged some papers to show things 
that weren't true.  [He was] caught sleeping [and] had to 
leave to go home or to sleep in car.  [He] could not perform 
tasks from memory."  Another employer, ABX AIR, advised the 
Veteran in an undated letter that his "poor performance at 
work" threatened his continued employment with this company.  
The Veteran also had "left work at least three times in two 
weeks without informing anyone that you are leaving.  The 
supervisors have written you up for sleeping on your lunch 
hour" for more than 2 hours at a time.  Finally, on VA 
examination in October 2008, the VA examiner opined that the 
Veteran "has had difficulty sustaining work due to his 
agitation and anxiety.  He has moved frequently, quit jobs, 
and had conflicts.  He would do much better at work if he 
would have treatment."  The VA examiner also opined that 
"with treatment, [the Veteran's] employability would 
increase.  His choice of not engaging treatment makes him 
less employable."  In summary, because the Veteran meets the 
schedular criteria for a TDIU, and because it appears that 
his service-connected PTSD alone precludes him from securing 
or maintaining substantially gainful employment, the criteria 
for entitlement to a TDIU have been met.


ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


